Citation Nr: 0942500	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for acne, 
nodulocystic, involving face with moderately extensive 
acneiform scarring involving lower aspect of face, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In March 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDING OF FACT

The Veteran's nodulocystic acne is manifested by depression 
of scars on the left and right mental creases and elevation 
of a left mandibular angle cyst.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for acne, nodulocystic, involving face with moderately 
extensive acneiform scarring involving lower aspect of face, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes November 2003, August 2004, and March 2009 evidentiary 
development letters in which the RO advised the appellant of 
the evidence needed to substantiate his increased rating 
claim.  The appellant was advised in this letter of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The March 2009 letter satisfied the Dingess 
requirement that the Veteran be notified of the type of 
evidence needed to substantiate the disability rating element 
of his claim and provided notice of the pertinent rating 
criteria.  The Board finds that the lack of notice of how to 
establish an effective date does not prejudice the Veteran 
because, as his claim is being denied, a new effective date 
will not be assigned.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's VA medical records and arranged for 
the Veteran to undergo VA examinations in July 2004 and May 
2009.  The May 2009 examination was scheduled in order to 
correct deficiencies in the July 2004 examination report.  
The Board finds that the May 2009 examination report is 
adequate for the purpose of determining entitlement to 
service connection.  This report reflects that the examiner 
reviewed the claims folder.  During the examination, he 
elicited from the Veteran his history of complaints and 
symptoms, and he provided clinical findings detailing the 
results of this examination.  He also provided photographs of 
the Veteran's facial scars.  For these reasons, the Board 
concludes that the May 2009 examination report in this case 
provides an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has claimed entitlement to an increased rating 
for acne, nodulocystic, involving face with moderately 
extensive acneiform scarring involving lower aspect of face.  
This disability is currently assigned a 10 percent rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7800.

Disfigurement of the head, face, or neck is evaluated as 
follows: with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement (80 percent); 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement (50 percent); with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement (30 percent); and with one characteristic of 
disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2009).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under § 4.118, are: (1) scar 5 or more inches (13 
or more cm) in length; (2) scar at least one-quarter inch (.6 
cm) wide at widest part; (3) surface contour of scar elevated 
or depressed on palpation; (4) skin adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm); (6) skin texture 
abnormal (irregular, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm) ; (7) underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm); 
and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm).  Id. at Note (1).

Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code.  Id. at Note (4).

According to the May 2009 VA examination report, the Veteran 
reported no pain and occasional drainage from cysts on the 
left side of his mouth and behind his ears.  He reported 
having had no treatment for facial scars or acne since 2004.  
He reported washing his face with Lava soap and using 
melaleuca cream cleanser once a day.  

On examination, the Veteran's face was symmetrical, with 
heavy jowls, markedly weathered for his age, and mildly 
diffusely erythematous.  There was no generalized acne or 
generalized scarring.  The examiner noted five discrete scars 
and cysts.  One of these was 8 mm by 3 mm and was located in 
the right malar area, and another was 3 mm by 3 mm and was 
located in the left malar area.  They were of normal skin 
color and were otherwise normal, with no pain, no adherence 
to the underlying tissues, no ulcerations or breakdowns, no 
limitation of function caused by the scars, and no elevation 
or depression.  There were also a 16 mm by 3 mm oblique scar 
on the right mental crease and a 15 mm by 3 mm oblique scar 
on the left mental crease.  These scars had irregular 
crevices approximately 2 mm deep.  They had normal skin color 
and were otherwise normal, with no pain, no adherence to 
underlying tissues, no ulcerations or breakdowns, and no 
limitation of function caused by the scars.  Finally, there 
was a 20 mm by 5 mm left mandibular angle cyst, which was 
raised 2 mm, mildly reddened with slight scabbing but no 
active drainage.  In addition to the above findings, the 
examiner noted no distortion or asymmetry.

The examiner expressly stated that there was no loss of 
covering of the skin over the scars and that the scars did 
not limit function of the face.  He noted that current 
examination findings would not be characterized as 
superficial or deep acne and was therefore unable to describe 
the percentage of the face affected.  Scarring and discrete 
cysts were noted to cover an area under 2 square inches.  
There were no disabling effects from the scars other than 
superficial changes, including no pain, instability, or 
residuals of associated muscle or nerve injury.  There was no 
disfigurement caused by facial scars with visible or palpable 
tissue loss or gross distortion or asymmetry of one feature 
or a paired set of features.

The Board finds that these disability manifestations do not 
satisfy the criteria for an increased rating.  As noted 
above, a 30 percent rating is warranted for scars of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  The May 2009 VA 
examination report expressly notes that there was no visible 
or palpable tissue loss and no gross distortion or asymmetry 
of one feature or paired set of features.  The only 
characteristic of disfigurement that the Veteran's disability 
satisfies is that two of his scars are depressed, while the 
cyst is elevated.  Otherwise, no other characteristic of 
disfigurement was shown on examination.  

Nor is a separate disability rating warranted for disabling 
effects other than disfigurement, as no such effects are 
found on examination.  The examiner specifically noted that 
there was no pain, instability, or residuals of associated 
muscle or nerve injury.

As noted in the March 2009 remand, the only other pertinent 
evidence of record from the period on appeal appears in the 
July 2004 VA examination report.  This report, however, does 
not discuss the Veteran's disability with sufficient detail 
to allow for application of the relevant rating criteria.  
Nonetheless, the Board notes that this examination report 
does not demonstrate that the Veteran satisfies the 30 
percent rating criteria, as there is no visible or palpable 
tissue loss and gross distortion or asymmetry of one feature 
or paired set of features, and none of the characteristics of 
disfigurement are reported.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only 
to claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those 
revisions do not apply in this case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).

In short, the Board concludes that the preponderance of the 
evidence is against granting a rating in excess of 10 percent 
for acne, nodulocystic, involving face with moderately 
extensive acneiform scarring involving lower aspect of face.  
As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased evaluation for acne, 
nodulocystic, involving face with moderately extensive 
acneiform scarring involving lower aspect of face, currently 
evaluated as 10 percent disabling, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


